Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/29/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5 and 8-13 are pending and are presented for examination.  
Claims 1-5 and 8-13 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the first motor terminal and the second motor terminal are aligned in a first direction along a planar direction of the second surface of the substrate, and the first motor relay element and the second motor relay element are aligned in the first direction and are correspondingly arranged adjacent to the first motor terminal and the second motor terminal” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-5 and 8-13 are also allowable for depending on claim 1. 

Claim 1 recites “first direction”.  Specification supports as below.  

(2) the first motor relay element and the second motor relay element are aligned in the first direction and 
(3) are correspondingly arranged adjacent to the first motor terminal and the second motor terminal.
Per (1), line of motor terminals 57-58 is first direction (arrow). 
Per (2), line of first motor relay element and the second motor relay element 37-38 is first direction (arrow). 
Per (3), the first motor relay element and the second motor relay element are correspondingly arranged adjacent to the first motor terminal and the second motor terminal (solid lines). 

    PNG
    media_image1.png
    250
    343
    media_image1.png
    Greyscale

Thus, applicant claims two motor relay elements are required with specific arrangement on the substrate.  
Muramatsu (US 20160301350 A1) shows all elements in schematic drawing, but failed to disclose the claimed arrangement on the substrate.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/Primary Examiner, Art Unit 2834